Mr. Justice Pam delivered the opinion of the court. 4. Appeal and error, § 843*—when signing of bill of exceptions by another judge unauthorized. The signing of a bill of exceptions and the ordering of the filing thereof as per day of presentation by a judge who did not try the case does not confer validity upon it, where the bill of exceptions was marked “presented” by the trial judge and filed without his signature with the clerk of court before the expiration of the time for filing, and there was nothing in the order of the second judge or in the record to show that the trial judge was unable to sign the bill of exceptions before it was filed with the clerk, or for five weeks after expiration of date of filing.